Citation Nr: 0918015	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for PTSD.  A hearing was 
held before a Decision Review Officer at the RO in September 
2005.

This matter was before the Board in October 2006, at which 
time the Board remanded it for further development.  The case 
has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was an aircraft maintenance specialist while 
serving in the military.  He participated in the maintenance 
on an airplane which was involved in a crash in April 1975, 
in which many lives were lost.  He asserts that senior 
military officers made accusations that he and others who 
performed maintenance on the plane was responsible for the 
fatal crash.  He contends that he currently has PSTD, which 
relates primarily to the guilt he feels for the loss of life 
and the loss of the airplane in the crash.  

In November 2008 a VA examiner determined that the Veteran 
did not meet the criteria for a diagnosis of PTSD based on 
the reported in-service stressor, namely, the April 1975 
plane crash.  In that report, the examiner made reference to 
a diagnosis of PTSD by a VA examiner in September 2007.  He 
also made reference to evaluations of the Veteran by other VA 
mental health professionals subsequent to September 2007.  
The record of those examinations has not been associated with 
the claims folder.  VA mental health outpatient treatment 
records dated intermittently from June 2002 to January 2004 
are a part of the claims folder.  

Further, it is indicated in the record that the Veteran 
receives disability retirement compensation from the United 
States Postal Service (USPS) where he was employed for 
approximately 25 years.  It was also indicated that he was 
denied disability benefits from the Social Security 
Administration (SSA).  Such records regarding the Veteran's 
disability from these agencies have not been associated with 
the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Butler VA 
medical facility and any other VA 
facility identified by the Veteran as a 
place he sought treatment and attempt 
to obtain his mental health treatment 
records that are dated from February 
2004 to the present.  

2.	After obtaining any necessary 
information and authorization from the 
Veteran, the RO/AMC should contact USPS 
and SSA and request a complete copy of 
any and all adjudications and the 
records underlying the adjudications 
for disability benefits.  All efforts 
to obtain these records should be fully 
documented in the claims folder.  If no 
such records exist, evidence should be 
included in the claims file indicating 
such.  VA will end its efforts to 
obtain records from a Federal 
department or agency only if VA 
concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.	Thereafter, the RO/AMC should 
readjudicate the claim.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




